Citation Nr: 0210199	
Decision Date: 08/21/02    Archive Date: 08/29/02	

DOCKET NO.  99-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a determination of competency for Department 
of Veterans Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the VA Regional Office 
(RO) in Nashville, Tennessee. 

The Board remanded the appeal in March 2001.


FINDING OF FACT

The veteran's paranoid schizophrenia is productive of such 
mental incapacity that he is prevented from contracting or 
managing his own affairs, including disbursement of funds 
without limitation.


CONCLUSION OF LAW

The veteran is mentally incompetent for VA purposes.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.353 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, 
both VA and private treatment records have been obtained and 
the veteran has been afforded multiple VA examinations.  
Opinions have been obtained regarding the veteran's 
competency.  The veteran requested a hearing before the Board 
in Washington, D.C.  Such hearing was scheduled, but the 
veteran did not appear for the hearing.  The veteran has been 
provided with a statement of the case and supplemental 
statement of the case and notices have been sent to both he 
and his guardian regarding development of evidence.  The 
veteran has been advised of the evidence considered, 
governing legal criteria, and the evidence necessary to 
establish entitlement to the requested benefit and the reason 
for the denial.  Therefore, it is concluded that the VA has 
complied with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

A May 1971 rating decision granted service connection for 
undifferentiated schizophrenic reaction and assigned a 
10 percent evaluation from March 16, 1971.  A March 1975 RO 
decision granted a 100 percent evaluation for paranoid 
schizophrenic reaction from February 4, 1974.  The 
100 percent evaluation has been in effect since that time.

The report of a May 1999 VA psychological evaluation reflects 
that the veteran had been referred for a competency 
determination.  It notes that the veteran was then an 
inpatient at the VA medical center due to agitated and 
psychotic mood accompanied by acting-out, violent behavior, 
and impaired judgment complicated by heavy alcohol and 
marijuana use.  He had been noncompliant with his medication 
with his family reporting multiple bottles of unused 
medication dating back seven months.  Multiple progress 
notes, during the veteran's hospitalization, documented 
ongoing hostile and uncooperative paranoid behavior.  During 
the examination the veteran exhibited loud pressured speech.  
He clearly had paranoid thinking and was verbally abusive.  
His judgment appeared seriously impaired.  In summary the 
examiner indicated that the veteran was clearly psychotic and 
his disorder was chronic and severe.  The examiner indicated 
that the veteran was not competent to handle his own affairs.

The report of a June 2001 VA psychological evaluation 
reflects that the veteran had been an inpatient at a VA 
medical center for the prior 133 days.  It indicates that he 
was to be transferred to another VA medical center for 
long-term psychiatric care as soon as a bed became available.  
It notes that the veteran's chronic mental illness impaired 
his judgment and decision-making abilities.  The veteran's 
claims file was reviewed.  During the examination the veteran 
intermittently ranted and raved and sat quietly.  There was 
marked delusional and paranoid content in the conversation.  
The examiner summarized that the veteran suffered from severe 
and chronic mood disorder and psychosis, despite medication.  
For his own safety and the safety of others he was being 
transferred to a long-term, locked psychiatric facility.  The 
examiner commented that the veteran was not competent to 
manage his VA funds due to severe mental illness that 
impaired his judgment and reasoning abilities.  The diagnoses 
included paranoid schizophrenia and schizo-affective disorder  

The report of a March 2002 VA psychiatric evaluation reflects 
that the veteran had a history of psychosis, delusions, 
anger, mood swings, and intrusiveness associated with no 
insight and poor judgment.  He had threatened his wife to the 
point that she was afraid to be around him at home.  He had 
mishandled his funds.  He had been grandiose.  He expressed 
no insight and had poor judgment.  He could not tell the 
exact amount of his income and could not present a reasonable 
plan for his money.  The examiner indicated that the veteran 
was not competent to handle funds or his money and it was 
highly recommended that a guardian for his funds be 
maintained.  

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a).  Unless the medical 
evidence is clear, convincing, and leaves no doubt as to the 
person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  Where there is doubt as to whether 
the beneficiary is capable of administering his own funds, 
such doubt will be resolved in favor of competency.  
38 C.F.R. § 3.353(c)(d).

The veteran has been evaluated as 100 percent disabled since 
1974 because of paranoid schizophrenia.  The record also 
contains reports of private and VA hospitalizations and the 
report of a VA field examiner.  None of the hospitalizations 
indicate that the veteran is competent and the VA field 
examination report indicates that the veteran is incompetent 
to manage his affairs and his funds.  There is no competent 
medical evidence indicating that the veteran is competent.  
The veteran has asserted that he is, but, as a lay person, he 
is not qualified to offer a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

A finding of incompetency is consistent with the 100 percent 
evaluation that has been assigned for the veteran's paranoid 
schizophrenia for over 25 years and it is consistent with his 
frequent hospitalizations.  Further, all of the competent 
medical evidence indicates that the veteran is incompetent to 
manage his funds and there is no competent medical evidence 
indicating that he is competent to manage funds.  Therefore, 
a preponderance of the evidence is against a finding of 
competency and there is no doubt that the veteran is not 
capable of administering his own funds.


ORDER

Entitlement to a determination of competency for VA purposes 
is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

